Title: To Thomas Jefferson from the Commissioners of the Federal District, 7 February 1793
From: Commissioners of the Federal District
To: Jefferson, Thomas



Sir
George Town 7th. Feby. 1793

The plat of the Territory was sent by Mr. Carroll as soon as it arrived, to Mr. Ellicott who has informed us that he will have the Additions required by the President, completed by Sunday; so as to be in readiness to be sent by the post on Tuesday. We are sorry to mention, that Mr. Ellicott still continues in a very ill humor with us, and has refused to give us any information relative to his department, untill May next, when he means to dismiss himself. If he persists in this temper, we shall certainly not wait till that period: Should this happen, we have no doubt but his place will be well supplied by Mr. Briggs. From some indisposition in his family, we have not the pleasure of Mr. Johnson’s company at this meeting, we expect him next week, when we shall come to some final decision on this subject. It is our wish to wait his own time, if it be possible. We have as yet received only ten thousand dollars on the Presidents second draft on Virginia. We have to day, written to the executive of Virginia requesting a payment of the ballance. Governor Lee, who is in Phila. can probably inform you of the success to be expected from thence. As a disappointment will be very embarrasing, and prevent us from commencing our opperations the approaching season, with the spirit we could wish, we think it advisable that the President should send us his Draft on the Treasurer of Maryland, for the third Instalment. We have information that most of the money is ready.
We shall send you by the first opportunity to be met with, some of the samples of Marble from the Patomac, which we have had polished.
Tho’ we are much pleased, that we shall at length be furnished with the plan of a Capitol so highly satisfactory to the President, and all who have seen it, we feell sensibly for poor Hallet, and shall do every thing in our power to sooth him. We hope he may be usefully employed notwithstanding.
Not to discourage Mr. Traquair from corresponding with us by the expence of postage, we take the liberty of sending the inclosed Letter  for him to your Address, it being on business relating to the public. We are with great respect Your Obt: Servts:

Dd. Stuart
Danl. Carroll


P:S: We are this moment informed by a gentleman, (who had it from Mr. Ellicot himself) that he is appointed, Superintendant general of the in land navigation of Pennsylvania.

